 

FILED
CHARLOTTE, NC

 

UNITED STATES DISTRICT COURT FOR THE NOV 17 2020
WESTERN DISTRICT OF NORTH CAROLINA us bistricr couRT
CHARLOTTE DIVISION WESTERN DISTRICT OF Nc
UNITED STATES OF AMERICA ) DOCKETNO.; 3.206% 365 RIC
)
v, ) UNDER SEAL
) ORDER TO SEAL THE INDICTMENT
(1) STEVEN LAMAR CLOUD )
(2) AKEEM OLAJUWAN DAVIS )

UPON MOTION of the United States of America, by and through R. Andrew Murray,

United States Attorney for the Western District of North Carolina, for an order directing that the

Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-going nature

of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be

sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's

Office.

This the (] day of November, 2020.

fo 4 la

DAVID CAYER Ae

UNITED STATES MAGISTRATE JUDGE

Case 3:20-cr-00385-RJC-DCK Document 2 Filed 11/17/20 Page 1 of 1
